Name: Commission Regulation (EEC) No 1142/86 of 18 April 1986 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/48 Official Journal of the European Communities 19 . 4 . 86 COMMISSION REGULATION (EEC) No 1142/86 of 18 April 1986 fixing the sluice-gate prices and levies for pigmeat whereas trends in world market prices for feed grain must therefore be taken into account when fixing sluice-gate prices for the period 1 May to 31 July 1986 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since a new sluice-gate price is to be fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas, Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas sluice-gate prices for pig carcases and for the other products specified in Article 1 of Council Regula ­ tion (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases (3), as last amended by Regulation (EEC) No 1905/83 (4), and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commission Regula ­ tion (EEC) No 2132/85 of 29 July 1985 fixing the levies and sluice-gate prices on pigmeat (*) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EEC) No 190/86 of 28 January 1986, fixing the sluice-gate prices and levies for pigmeat (6), as amended by Regulation (EEC) No 616/86 I7) for the period 1 February 1986 to 30 April 1986, they must be fixed anew for the period 1 May to 31 July 1986 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 November to 31 March 1986 ; Whereas, when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 at 3 % ; Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 May to 31 July 1986 , the sluice ­ gate prices provided for in Article 1 2 of Regulation (EEC) No 2759/75 for the products specified in Article 1 of Regulation (EEC) No 2766/75 and the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex. 2\ Provided that, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 282, 1 . 11 . 1975, p . 25 . H OJ No L 190, 14 . 7. 1983 , p . 1 . o OJ No L 198 , 30 . 7. 1985, p . 54. (6) OJ No L 23, 30 . 1 . 1986, p . 16 . 0 OJ No L 58 , 1 . 3 . 1986, p . 45 . No L 103/4919 . 4. 86 Official Journal of the European Communities A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports from Portugal of products specified in paragraph I and in free circulation in that Member State, application of the levies specified in the Annex shall be suspended . Article 2 This Regulation shall enter into force on 1 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 103/50 Official Journal of the European Communities 19 . 4. 86 ANNEX to the Commission Regulation of 18 April 1986 fixing the sluice-gate prices and levies on pigmeat CCT heading No Description Sluice-gate price (ECU/ 100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GAIT (%) 01.03 Live swine : A. Domestic species : II . Other : a) Sows having farrowed at least once, of a weight of not less than 160 kg 73,52 42,65  b) Other 86,45 50,15  02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of Swine : a) Of domestic swine : 1 . Whole carcases or half carcases 112,42 65,22  2. Legs and parts thereof 163,01 94,57  3 . Fore-ends or shoulders ; parts thereof 125,91 73,04  4. Loins and parts thereof 182,12 105,65  5 . Bellies and parts thereof 97,81 56,74  6 . Other : I\ aa) Boned or boneless 182,12 105,65  bb) Other  105,65  B. Offals : II . Other : c) Of domestic swine : 1 . Heads and parts thereof  20,87 4 2 . Feet or tails  5,87 4 3 . Kidneys  68,48 4 4. Livers  78,91 7 5 . Hearts, tongues or lungs  39,13 4 6 . Livers, hearts , tongues and lungs with windpipe and gullet all attached 57,39 4 7 . Other  57,39 4 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent ­ extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : A. Subcutaneous pig fat : l I. Fresh , chilled , frozen , salted or in brine 44,97 26,09  II . Dried or smoked 49,46 28,70  B. Other pig fat  15,65  19 . 4 . 86 Official Journal of the European Communities No L 103/51 CCT heading No Description Sluice-gate price (ECU/ 100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GATT (%) 02.06 Meat and edible meat offals (except poultry liver), salted, in brine , dried or smoked : B. Of domestic swine : I. Meat : a) Salted or in brine : 1 . Bacon sides or spencers 143,90 83,48  2 . 3/4 sides or middles 157,39 91,30  3 . Hams and parts thereof 163,01 94,57  4. Fore-ends or shoulders ; parts thereof 125,91 73,04  5 . Loins and parts thereof 182,12 105,65  6 . Bellies and parts thereof 97,81 56,74  7 . Other : \ aa) Boned or boneless 182,12 105,65  bb) Other  105,65  b) Dried or smoked : \ 1 . Hams and parts thereof 317,02 183,91  2 . Fore-ends or shoulders ; parts thereof 249,57 144,78  3 . Loins and parts thereof 313,65 181,96  4. Bellies and parts thereof 163,01 94,57  5 . Other : \ aa) Boned or boneless 317,02 183,91  bb) Other  183,91  II . Offals : \\ a) Heads and parts thereof  20,87  b) Feet or tails  5,87  c) Kidneys  68,48  d) Livers  78,91  e) Hearts , tongues or lungs _ 39,13  f) Livers, hearts, tongues and lungs with windpipe and gullet all attached 57,39 g) Other  57,39  15.01 Lard, other pig fat and poultry fat, rendered or solvent extracted : A. Lard and other pig fat : I. For industrial uses other than the manufacture of foodstuffs for human consumption (a)  20,87 3 II . Other 35,97 20,87  16.01 Sausages and the like , of meat, meat offal or animal blood : II A. Liver sausages  107,80 24 B. Other (b) : I I. Sausages , dry or for spreading, uncooked 264,19 1 86,66  II . Other  129,15  1 No L 103/52 Official Journal of the European Communities 19 . 4 . 86 CCT heading No Description Sluice-gate price (ECU/ 100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GATT (% ) 16.02 Other prepared or preserved meat or meat offal : I A. Liver : l\ II . Other  121,08 25 B. Other : lI III . Other : \\ a) Containing meat or offal of domestic swine : \ 1 . Containing bovine meat, uncooked  328,37  2. Other, containing by weight : l aa) 80 % or more of meat or offal , of any kind, inclu ­I ding fats of any kind or origin : II 11 . Hams or loins, (excluding collars); partsII thereof 275,43 202,38  22. Collars or shoulders ; parts thereof 230,46 170,00  33 . Other  1 1 0,64  bb) 40 % or more but less than 80 % of meat or offal ,I of any kind, including fats of any kind or origin  92,64  cc) Less than 40 % of meat or offal , of any kind ,I including fats of any kind or origin  69,30  (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) The levy on sausages imported in containers which also contain preserving liquid shall be charged on the net weight, i . e . minus the weight of the liquid .